       Case 4:03-cr-00112-BMM Document 116 Filed 02/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 03-112-GF-BMM

            Plaintiff,
                                              ORDER
     vs.

PATRICIA M. RICKER,

            Defendant.



      Upon motion of the United States and for good cause shown,

      IT IS ORDERED that violation #4 contained in the Amended Petition for

Warrant for Offender Under Supervision (Doc. 108) is dismissed. In addition, the

revocation hearing on this violation presently set for February 23, 2021, at 3:00

p.m. is vacated.

      DATED this 8th day of February 2021.




                                          1
